Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	DETAILED ACTION	
Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, and 28-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a written description rejection.
An RSV SH ectodomain comprising SEQ ID# 3 is required and variants of SEQ ID#s 1-3.

The specification discloses SHe A and SHe B (23 and 24 mer lengths Figure 1). 
SEQ ID# 3 is only nine amino acids in length.
The specification does not teach variants of SEQ ID#s 1-3 that function as SH ectodomains.
The specification does not teach the range of sequences that are still immunogenic RSV SH ectodomains that are only seven residues in length that function in the method or have the function of being RSV SH ectodomains. While some claims require a length, there is no description of the genus of residues that can be added or the amount of variant that tha variant can be and still function as an RSV SH ectodomain.
While the artisan can recognize SHe A and SHe B sequences as RSV, the specification does not show possession of the range of variants that have the function of RSV SH ectodomain immunogen and are less than the full ectodomain or are only seven residues long. 
Applicant argues a sufficient number of species has been disclosed, that certain sequences differ by up to 25%, and that the MPEP states that it is not needed to have examples or reduction to practice to satisfy the written description requirement (case law quote). 
Applicant’s arguments have been fully considered and not found persuasive.
There is no teaching in the specification of what is required to function as an RSV SH ectodomain. While applicant points out there is up to 25% difference, that limitation is not in the claims. Furthermore, those are two different sequences from nature and there is no teaching on when you have one sequence you know how to have another sequence.
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991). 
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 

Applicant has not shown a structure function correlation such that one would be able to recognize the % identities and variants that function as an RSV SH ectodomain.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method using SEQ ID#1, does not reasonably provide enablement for the method with the peptide as claimed including SEQ ID# 3 and variants of SEQ ID#s 1-3 to evoke protective immunity for RSV in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
3The claims are drawn an immunogenic composition and to evoking a protective immune response against an RSV infection.
Claim 10 recites protecting a subject against RSV infection.
A protective immune response is the hallmark of a vaccine. 
	The current state of the art recognizes that there are no RSV vaccines. Weisshaar et al. (DNA and CELL BIOLOGY 2015, Vol 34, pages 505-510) teach that there is no vaccine or effective anti-RSV therapy available (abstract). 
Murphy et al. (Virus Research 1994 Vol 32, pages 13-26) teach that subunit vaccines have the problem of increased lung pathology and ineffective immune response as well as that protein antigens that are highly immunogenic in mice can have greatly reduced immunogenicity in humans (page 17). 
The specification does not teach using SEQ ID#3 (only nine residues) only to prevent RSV infection in a subject or that SEQ ID#3 functions as an RSV ectodomain.
The specification does not teach variants of SEQ ID#s 1-3 that function as SH ectodomains.
The art teaches that SH did not reduce RSV titer in challenge (abstract, Conners et al. J Virology Vol 65, pp 1634 1991) thus it does not appear to be immunogenic under the conditions of Conners et al.
Thus, there are art recognized issues with subunit RSV vaccines, there is no RSV vaccine at present, and the art does not recognize SH as an effective antigen or immunogen.
Thus, it would require undue experimentation to make and use the invention as claimed.
Applicant argues routine experimentation and the Stanford declaration.
Applicant’s arguments have been fully considered and not found persuasive.
The declaration is not seen in the filing as indicated by applicant and must be submitted to be fully considered. 
However, the claim requires protecting a subject against RSV infection. The art recognizes a lack of RSV vaccines. While the asserted facts of the declaration include strong immune response this is not persuasive for at least the reason that there is no showing that there is a correlation between the immune response and the result of protecting a subject against RSV infection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 20, 23, and 27-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) an RSV SH ectodomain in oligomer form. This judicial exception is not integrated into a practical application because oligomerization of SH is known in the art (abstract, Collins et al., J Gen Virology 1993, vol 74, pages 1445-1450). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as just noted, the oligo forms are known, and see  Samal (US 7510863, that teaches instant SEQ ID# 1 as shown in Figure 6a SEQ ID# 99 of the patent as a natural sequence). 
Applicant argues an oligomer of the ectodomain is not a product of nature.
Applicant’s arguments have been fully considered and not found persuasive.
As shown in the Collins et al. reference oligomers are a natural form. Furthermore, the claims are comprising and there is nothing to exclude the rest of the RSV SH sequence. An example that excludes the whole SH would be something like a Foldon oligomerizing domain fused to the amino terminus of SEQ ID# 1 (or such language that has support in the specification). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 20, 23, and 27-35 are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Collins et al. (J Gen Virology 1993, vol 74, pages 1445-1450) as evidenced by Olmsted et al. (J Virology Vol 63, pp 2019 1989).
	Collins et al. teach RSV SH strain A2 forms oligomers (abstract).
	Collins et al. is silent on the sequence.
	The A2 strain used was previously used and sequenced by Olmsted et al. and teach an RSV SH with the same sequence as application SEQ #1 (see Fig 1).
	The claims are comprising and or refer to the ectodomain in open language thus the sequence is not limited to consisting of the ectodomain (or the ectodomain genetically fused to heterologous protein or peptide).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olmsted et al. (J Virology Vol 63, pp 2019 1989) and Collins et al. (J Gen Virology 1993, vol 74, pages 1445-1450) as applied to claims 1, 3, 20, 23, and 27-35 above and Gregoriadis et al. (Methods 1999 19:156-162).
Olmsted et al. teach an RSV SH with the same sequence as application SEQ #1 (see Fig 1), teach that it can be immunogenic (carboxy terminal peptide used to make anti-serum (Figure 1), and suggest it could be involved in immunity because it is expressed on the surface (page 2028, col 1, last para).
Olmsted et al. do not teach the SH oligomers.
Collins et al. teach RSV SH strain A2 forms oligomers (abstract).
Olmsted et al. do not teach the SH with liposomes or adjuvants.
Gregoriadis et al. teach liposomes are carriers for peptides and proteins (abstract and that liposomes function as an adjuvant as well (page 156, col 2, first full paragraph). 
One of ordinary skill in the art at the time of invention would be motivated to use the RSV SH including the ectodomain to make a vaccine immunogen and use in a method the immunogenic composition because surface proteins are known to be useful antigens and have the expectation of success of immunizing as Olmsted et al. show it to be immunogenic.
One of ordinary skill in the art at would know that carriers including liposomes and adjuvants are known and used in the art. 
Thus, it would have been prima facie obvious at the time of invention to modify the RSV SH of Olmsted et al. to use the ectodomain to make immunogenic compositions with art known additives to increase immunogenicity and use that to immunize.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 10, 20, and 23-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10117926. Although the claims at issue are not identical, they are not patentably distinct from each other because while the patent contains only method claims, and only claim 10 is a method in the application, the product used is the same and it would be obvious to use the product in the method. This is a CON of the parent and there is not restriction to provide safe harbor from 35 USC 121.

Claims 1, 3, 10, 20, and 23-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9409973. Although the claims at issue are not identical, they are not patentably distinct from each other because while the patent contains only method claims, and only claim 10 is a method in the application, the product used is the same and it would be obvious to use the product in the method. This is a CON of the parent and there is not restriction to provide safe harbor from 35 USC 121.
In reply to the rejections, applicant requests that the double patenting rejection be held in abeyance until allowable subject matter is indicated.  
Applicant’s request has been considered, but is denied.  According to 37 CFR 1.111, applicant is required to respond to every ground of rejection.  Only objections or requirements as to form not necessary to further consideration may be held in abeyance, not rejections.  With regard to overcoming all types of non-statutory double patenting, MPEP § 804.02 states that these rejections can be overcome by 1) amending the claims so that the rejection is no longer applicable, or 2) filing a terminal disclaimer.  
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M. H./
Examiner, Art Unit 1648

/Shanon A. Foley/Primary Examiner, Art Unit 1648